Citation Nr: 0411206	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  99-08 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for incontinence and sexual 
dysfunction, claimed as secondary to a service-connected low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1971 to November 
1975.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

This matter was previously remanded on two occasions.  In June 
2001, the Board remanded the matter to afford the veteran the 
opportunity to appear at a Board hearing.  At the time of the 
Board's remand, the issues on appeal included entitlement to an 
increased rating for residuals of a low back injury.  Pursuant to 
the Board's remand instructions, the RO contacted the veteran and 
offered him the opportunity to appear at a Board hearing in 
connection with his appeal.  In a March 2002 statement, however, 
he withdrew his hearing request and the matter was subsequently 
returned to the Board.

In an August 2002 decision, the Board granted the veteran's claim 
for an increased rating for his service-connected low back 
disability.  The Board determined that additional development of 
the evidence was necessary with respect to the remaining issues of 
entitlement to service connection for urinary incontinence and 
sexual dysfunction.  Pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2003), the Board began the additional development 
action later that month.  

In May 2003, the matter was remanded to the RO for further 
development consistent with the VCAA, including obtaining a VA 
examination regarding etiology.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's incontinence and sexual dysfunction are related to 
his service-connected low back disorder.


CONCLUSION OF LAW

Incontinence and sexual dysfunction are due to the veteran's 
service-connected low back disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  Under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and complete a 
claim, and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board has considered this new legislation with regard to the 
issue on appeal.  Given the favorable action taken below, however, 
no further assistance in developing the facts pertinent to the 
issue on appeal is required at this time.

I.  Factual Background

Effective December 1992, the veteran was granted service 
connection for residuals of a back injury to include spondylolysis 
and low back strain and assigned a 10 percent disability rating.  
The veteran's disability rating was increased to 20 percent 
effective June 1998.  The veteran claims that his diagnosed 
erectile dysfunction and urinary urgency and precipitancy are due 
to his service-connected low back disorder.  

Service medical records are negative for sexual dysfunction and 
incontinence.

The veteran's VA treatment records dated July 1999 through 
December 2003 from the VA Medical Center (VAMC) in Montana 
indicate that the veteran treated with a urologist, Dr. Wade, on 
several occasions throughout this time period.  In a September 
2002 VA treatment record, Dr. Wade opined that it was conceivable 
that the veteran's erectile dysfunction was caused by his back 
disorder, as there had been sacral involvement.  Dr. Wade noted 
that although the veteran was treating with medication which could 
cause erectile dysfunction, he was having problems prior to the 
initiation of the medications; consequently, it was Dr. Wade's 
impression that erectile dysfunction occurred prior to medication 
and was related to the veteran's low back disorder.  As for 
urinary urgency and precipitancy, Dr. Wade also opined that it was 
conceivable that this disorder was causally related to the 
veteran's back disorder as there had been noted sacral involvement 
and there was no evidence of current prostatitis.

A VA treatment record dated in March 2003 provided Dr. Wade's 
notes regarding an erectile dysfunction and urinary 
urgency/precipitancy examination conducted in May 2003.  The 
veteran contended that since his back injury in 1973, he had been 
unable to have satisfactory coitus because the act precipitated a 
back spasm, which in turn caused penile detumescence.  He 
complained of mild to moderate urinary urgency and precipitancy 
since 1974.  Previous orthopedic notes indicated a sacral nerve 
involvement, therefore, Dr. Wade noted that it was reasonable that 
he might have some problems with urination.

In December 2003, the veteran underwent a VA examination of his 
back, penis, and bladder by J. Lamphier, NP-C (nurse 
practitioner).  A computed tomography (CT) of the lumbar spine 
reflected a diagnosis of bilateral pars defects at lumbar 5 (L5); 
no evidence of concomminent spondylolisthesis; and broad-based 
discal bulge at L5-sacral 1 (S1), which did not substantially 
distort the central, lateral recess or neural foramina.  It was 
noted that the veteran was on several medications to include 
felodipine, atenolol and simvastatin, all of which included side 
effects of impotence.  The veteran had multiple health problems 
including a history of myocardial infarction, gastroesophageal 
reflux disease, bilateral knee pain, chronic prostatitis, benign 
prostatic hypertrophy, hemorrhoids, hyperlipidemia, hypertension, 
and athrosclerosis.  

The examiner provided a detailed discussion regarding erectile 
physiology.  As to the issue of etiology, the examiner opined that 
it was highly unlikely that claims of urinary 
incontinence/urgency, erectile dysfunction, and lower extremity 
paresthesia were secondary to low back pain.  It was more likely 
that the symptomatology was due to medication side effects, a 
history of hypertension, athrosclerosis, hyperlipidemia, benign 
prostatic hypertrophy, and/or chronic prostitis.

II.  Laws and Regulations

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of duty 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).
In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As the veteran's service medical records are negative for 
treatment or complaints of sexual dysfunction and incontinence and 
there is no other medical evidence to support a finding that the 
veteran's disorders were incurred in service, service connection 
on a direct basis is not warranted.

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection on a secondary basis is warranted.  

Upon examination by Dr. Wade, an urologist, it was the physician's 
opinion that the veteran's erectile dysfunction and urinary 
urgency and precipitancy could be causally related to his back 
disorder.  This opinion was due to the finding that there had been 
sacral involvement with the veteran's back disorder.  Dr. Wade 
considered the possibility that the veteran's medications could 
cause erectile dysfunction; however, it was noted that the veteran 
was having problems prior to the initiation of the medications.  

The December 2003 VA examiner opined that the veteran's urinary 
incontinence and erectile dysfunction were not related to his low 
back disorder, but were likely as a result of medication side 
effects, a history of hypertension, atherosclerosis, 
hyperlipidemia, benign prostatic hypertrophy, and/or chronic 
prostitis.  Although a detailed discussion regarding erectile 
physiology was provided, the examiner failed to consider the 
veteran's medical history in that he had complained of erectile 
dysfunction and incontinence prior to treating with prescribed 
medications.  

Consequently, the Board accepts Dr. Wade's opinion regarding 
etiology as being the most probative medical evidence on the 
subject, as it was based on the veteran's medical history, and in 
consideration of the fact that Dr. Wade has consulted with the 
veteran on several occasions regarding his diagnosed disorders.

Accordingly, and after resolving all doubt in the veteran's favor, 
the Board has determined that service connection on a secondary 
basis is warranted for incontinence and sexual dysfunction.  




ORDER

Entitlement to service connection for incontinence and sexual 
dysfunction as secondary to a low back disorder is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



